             Case 21-12465-LMI         Doc 9    Filed 03/19/21      Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHISN DISTRICT OF FLORIDA
                                 www.flsb.uscourts.gov

In re:                                                      Case No: 21-12465-LMI

Yanexis Contreras Guerra,                                   Chapter 7
               Debtor              /

    DEBTOR’S EX-PARTE MOTION TO DISMISS DUPLICATE CHAPTER 7
          CASE AND MOTION FOR REFUND OF COURT FEES

         COMES NOW, the Debtor, Yanexis Contreras Guerra, by and through her
undersigned counsel, and files this Motion to Dismiss Duplicate Chapter 7 Case and
Motion for Refund of Court Fees pursuant to Local Rule 5081-1 (D) and states as
follows:
    1. The instant case was filed on March 16,2021.


    2. Afterwards/before on March 16,2021, another case was filed with the case
            number 21-12464-AJC.


    3. The filing of this instant case was made in error as it is a duplicate case.


    4. The Debtor requests that this case be dismissed as a duplicate of the actual case
            21-12465-LMI.
    5. Since the filing of this instant duplicate case 21-12465-LMI was made in error,
            the undersigned requests a refund of the filing fee that was paid for this instant
            case in the amount of $338.00.


    6. The Trustee was contacted and does not oppose the instant motion.

    7. A proposed order is attached to this instant motion and is also being uploaded for
            signature.
            Case 21-12465-LMI        Doc 9     Filed 03/19/21    Page 2 of 4




       WHEREFORE, the debtor, Yanexis Contreras Guerra, respectfully requests that
this Court enter an Order Dismissing this Duplicate Chapter 7 Case and Refunding the
Court Fees in the amount of $355.00, and all other relief that is just.

I hereby certify that I am admitted to the Bar of the United State District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to
practice in this Court set forth in Local Rule 2090-1(A).




                                                     Respectfully Submitted:

                                                     ROBERT SANCHEZ, P.A.
                                                     Attorney for Debtor
                                                     355 West 49 Street
                                                     Hialeah, FL 33012
                                                     Tel. 305-687-8008

                                                     By:/s/ Robert Sanchez_
                                                        Robert Sanchez, Esq.,
                                                        FBN#0442161
             Case 21-12465-LMI        Doc 9   Filed 03/19/21     Page 3 of 4




Acceptance Now
Attn: Bankruptcy                                Preferred Lease
5501 Headquarters Drive                         Attn: Bankruptcy
Plano, TX 75024                                 5501 Headquarters Dr
                                                Plano, TX 75024
Bank of America
Attn: Bankruptcy                                Regional Fin
Po Box 982234                                   5015 Fm 2920 Road
El Paso, TX 79998                               Spring, TX 77388

Capital One                                     Santander Consumer USA
Attn: Bankruptcy                                Attn: Bankruptcy
Po Box 30285                                    Po Box 961245
Salt Lake City, UT 84130                        Fort Worth, TX 76161

Comenity/Burlington                             Syncb/HH Gregg
Attn: Bankruptcy                                Attn: Bankruptcy
Po Box 182125                                   Po Box 965060
Columbus, OH 43218                              Orlando, FL 32896

Comenity/MPRC                                   Synchrony Bank/Gap
Attn: Bankruptcy                                Attn: Bankruptcy Dept
Po Box 182125                                   Po Box 965060
Columbus, OH 43218                              Orlando, FL 32896

Conns                                           Synchrony Bank/Gap
Attn: Bankruptcy                                Attn: Bankruptcy Dept
2445 Technology Forest Blvd, Bldg 4, Ste        Po Box 965060
The Woodlands, TX 77381                         Orlando, FL 32896

Fair Collections & Outsourcing                  Synchrony Bank/Sams
Attn: Bankruptcy Dept                           Attn: Bankruptcy
12304 Baltimore Ave Suite #E                    Po Box 965060
Beltsville, MD 20705                            Orlando, FL 32896

Kohls/Capital One                               Synerprise Consulting Services, Inc
Attn: Credit Administrator                      Attn: Bankruptcy
Po Box 3043                                     5651 Broadmoor
Milwaukee, WI 53201                             Mission, KS 66202

Oportun                                         Worth Financial Corp
Attn: Bankruptcy                                Attn: Bankruptcy
Po Box 4085                                     11671 Jollyville Rd #204
Menlo Park, CA 94026                            Austin, TX 78759

Oportun
Attn: Bankruptcy
Po Box 4085
Menlo Park, CA 94026
Case 21-12465-LMI   Doc 9   Filed 03/19/21   Page 4 of 4
